DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment and request for continued examination filed 02/03/2021.  Claims 1-4 and 6-7 are currently pending in this application.

Claim Objections
Claims 1-4 and 6-7 are objected to because of the following informalities:  
Amended claims 1, 6, and 7 recite “the traffic model” which appears to contain a typo, and should be changed to --the traffic mode--.  Furthermore, amended claims 1, 6, and 7, now recite “a plurality of displays”, however, the remainder of the claims still recite “the display to display” or similar.  The Examiner suggests further amending “the display” to be consistent with “a plurality of displays” as currently amended.  Claims 2-4 are further objected to because of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "similar" in claims 1, 6, and 7 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to the metes and bounds of the term “similar”, as two colors may be similar to one of ordinary skill in the art but dissimilar to another of ordinary skill in the art.  Claims 2-4 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (U.S. 2017/0067752 A1) in view of Nagy et al. (U.S. 2017/0371334 A1).

Claim 1, Wagner teaches:
A display system (Wagner, Fig. 5) comprising: 
a display unit (Wagner, Fig. 5: 15) that displays an image (Wagner, Figs. 1-4); and 
a display controller (Wagner, Fig. 5: 14, Paragraph [0033], The electronic computing unit 14 carries out the method according to the invention using a computer program.) that causes the display to display a first image resembling roads around a vehicle (Wagner, Figs. 1-4, The plurality of roads around the vehicle 1 are interpreted as a first image.) and a second image (Wagner, Figs. 1-4: 2a, 2b, 2, and 12, The recommended lane(s) is a second image.) resembling a recommended lane determined on the basis of a route to a destination (Wagner, Figs. 1-4: 10) set by the vehicle among the roads around the vehicle (Wagner, Figs. 1-4: 2a, 2b, 2, and 12, In each respective Figure, the system displays the recommended lane to the driver.  In Fig. 1, lane instruction 2a recommends a lane or lanes based on the route 10 and upcoming maneuvering instruction 3a (see Wagner, Paragraph [0025]).), 
wherein the vehicle is controlled according to one of a plurality of different travel modes (Wagner, Paragraph [0029], A “travel mode” is interpreted consistently with the Applicant’s specification, Page 14, wherein a travel mode is defined by an event, wherein an event is an event of driving control in a route in which a recommended lane is determined.  Thus, a determination that the vehicle is traveling in a specific lane is an event, which defines the travel mode of the vehicle traveling along the route 10 in the specific lane, displayed by lane marking 2b.  Additionally, each lane in which the vehicle may travel (see Wagner, Fig. 1: 2a for example) along its given navigation route and potential turns/lane changes all represent travel modes.),
wherein the display controller causes the display to display the second image (Wagner, Figs. 1-4: 2a, 2b, 2, and 12) and a third image (Wagner, Figs. 1-4: 3a-3c, Each Figure includes at least one maneuvering instruction, which is a third image.) guiding a course of the vehicle when the vehicle has reached a second position located a predetermined distance before a first position (Wagner, Figs. 1-4: 5, Paragraph [0030], The first position is maneuvering point 5, and the system determines when the vehicle is closer than a predetermined distance from the maneuvering point 5, wherein the current position of the vehicle is thus a second position.) at which the vehicle has to make a turn in the route to the destination (Wagner, Paragraph [0030], When the vehicle is less than a predetermined distance from the maneuvering point 5, the first maneuvering instruction 3a becomes maneuvering instruction 3b and eventually 3c in Fig. 4.),
wherein the display controller causes the display to display the second image in a color correlated with a color related to the travel mode of present (Wagner, Paragraph [0025], The recommended lane(s) for the vehicle traveling along route 10 are highlighted in white, whereas the non-recommended lanes are displayed in gray.).
Wagner does not specifically teach:
A plurality of displays; 
wherein the display controller causes the display to display an image related to a travel mode of present of the vehicle in a color corresponding to each driving control and causes the display to display the second image in a color correlated with a color of the image related to the travel mode of present;
and wherein a color of the second image and a color of the third image indicate a color similar to the color of an image correlated with the travel model of the vehicle displayed on another display.
Nagy teaches:
The display controller causes the display to display an image related to a travel mode of present of the vehicle in a color corresponding to each driving control (Nagy, Figs. 2A-2D, Paragraph [0028], The indicator 52 indicates whether the vehicle is in manual or autonomous mode in a first or second color, respectively.).

The motivation would be to increase driver comfort and while also maintaining driver safety (see Nagy, Paragraph [0003]).
Wagner in view of Nagy further teaches:
The display controller causes the display to display the second image in a color correlated with a color of the image related to the travel mode of present (Wagner, Paragraph [0025], The recommended lanes may be presented in white, which is correlated with a color of a travel mode, e.g. manual mode (see Nagy, Paragraph [0035]).) and
wherein a color of the second image and a color of the third image indicate a color similar to the color of an image correlated with the travel model of the vehicle (Wagner, Figs. 1-4, Paragraph [0025], The turning arrow of elements 3a-3c, as indicated in the drawings, may be white, which is a color of the third image.  Thus, the second image, i.e. the recommended lanes, and the third image, i.e. the turn signal, indicate a color similar to the color of an image correlated with the travel mode of the vehicle, e.g. white to indicate a manual driving mode (see Nagy, Paragraph [0035]).).
As per the limitations of a plurality of displays and the travel model of the vehicle displayed on another display, it would have been obvious to one of ordinary skill in the art to duplicate the displays in Wagner in view of Nagy, as a matter of engineering choice, such that there are a plurality of similar displays.  Such a modification would not change the principal operation of the system of displaying both the navigational instructions of Wagner and the travel modes of Nagy, and would thus generate predictable results.  Additionally, such a modification would not render the combination inoperable for its intended function.  See MPEP 2144.04.


The display controller causes the display to display the second image in synchronization with the start and end of displaying the third image (Wagner, Paragraphs [0031-0032], In the example of Fig. 4, the system displays a third lane instruction 12 that is adjoined to the maneuvering instruction 3c.  Similarly, when maneuvering instruction 3a becomes 3b in Fig. 3, lane instruction 2a becomes 2b until maneuvering instruction 3b becomes maneuvering instruction 3c, at which point lane instruction 2b becomes lane instruction 12.  Thus, the lane instruction is in synchronization with the start and end of displaying the corresponding maneuvering instruction.).


Claim 3, Wagner in view of Nagy does not specifically teach:
The display controller causes the display to display the second image so as to be superimposed on a lane after making a turn when the vehicle has reached a third position located closer to the first position than to the second position.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system of Wagner to continue displaying the navigation along route 10 once the vehicle has completed the turn, e.g. maneuvering instruction 3c of Fig. 4.  For example, after the vehicle has completed a turn, one of ordinary skill in the art would recognize that the system may continue with a display similar to Fig. 1 to prepare the driver for the next maneuver 3a, e.g. the next turn along route 10.  Such a modification would ensure the invention would be able to perform its intended purpose of navigating the driver along route 10, and would thus yield predictable results.  If the system were to stop providing instructions after the vehicle had completed the turn of Fig. 4, the system would cease to function according to its intended purpose.
Therefore, Wagner further teaches:
The display controller causes the display to display the second image so as to be superimposed on a lane (Wagner, Fig. 1: 6, Paragraph [0026], The lane instruction 2a is superimposed on the map via funnel 6.) after making a turn when the vehicle has reached a third position located closer to the first position than to the second position (Wagner, Fig. 4: 5, Paragraphs [0031-0032], After the driver completes the maneuver 3c, i.e. when the vehicle is on road 32, it would have been obvious to one of ordinary skill in the art for the system to shift to a display similar to Fig. 1 when the vehicle is able to determine that it is now located and traveling on road 32.  Thus, it would have been obvious to one of ordinary skill in the art to try and display the display similar to Fig. 1 when the vehicle is on road 32, is closer to location 5 than the previous location prior to the turn (see Wagner, Paragraph [0030]).  By changing the display after the vehicle has completed its turn as quickly as possible, the system can more accurately provide guiding information to the vehicle driver to continue along route 10.).

Claim 4, Wagner in view of Nagy further teaches:
When there are a plurality of lanes after making a turn, the display controller causes the display to display the second image so as to be superimposed on the plurality of lanes after making a turn (Wagner, Fig. 1: 6, Paragraph [0026], The lane instruction 2a is superimposed on the map via funnel 6.).

Claim 6, Wagner teaches:
A display method (Wagner, Fig. 5) for causing a computer mounted in a vehicle (Wagner, Fig. 5: 14, Paragraph [0033]) including a display unit (Wagner, Fig. 5: 15) that displays an image (Wagner, Figs. 1-4) to execute: 
displaying a first image resembling roads around a vehicle (Wagner, Figs. 1-4, The plurality of roads around the vehicle 1 are interpreted as a first image.) and a second image (Wagner, Figs. 1-4: 2a, 2b, 2, and 12, The recommended lane(s) is a second image.) resembling a recommended lane determined on the basis of a route to a destination (Wagner, Figs. 1-4: 10) set by the vehicle among the roads around the vehicle on the display (Wagner, Figs. 1-4: 2a, 2b, 2, and 12, In each respective Figure, the system displays the recommended lane to the driver.  In Fig. 1, lane instruction 2a recommends a lane or lanes based on the route 10 and upcoming maneuvering instruction 3a (see Wagner, Paragraph [0025]).); 
displaying the second image (Wagner, Figs. 1-4: 2a, 2b, 2, and 12) and a third image (Wagner, Figs. 1-4: 3a-3c, Each Figure includes at least one maneuvering instruction, which is a third image.) guiding a course of the vehicle on the display when the vehicle has reached a second position located a predetermined distance before a first position (Wagner, Figs. 1-4: 5, Paragraph [0030], The first position is maneuvering point 5, and the system determines when the vehicle is closer than a predetermined distance from the maneuvering point 5, wherein the current position of the vehicle is thus a second position.) at which the vehicle has to make a turn in the route to the destination (Wagner, Paragraph [0030], When the vehicle is less than a predetermined distance from the maneuvering point 5, the first maneuvering instruction 3a becomes maneuvering instruction 3b and eventually 3c in Fig. 4.), 
and causing the display to display the second image in a color correlated with a color of the image related to the travel mode of present (Wagner, Paragraph [0025], The recommended lane(s) for the vehicle traveling along route 10 are highlighted in white, whereas the non-recommended lanes are displayed in gray.), wherein the vehicle is controlled according to one of a plurality of different travel modes (Wagner, Paragraph [0029], A “travel mode” is interpreted consistently with the Applicant’s specification, Page 14, wherein a travel mode is defined by an event, wherein an event is an event of driving control in a route in which a recommended lane is determined.  Thus, a determination that the vehicle is traveling in a specific lane is an event, which defines the travel mode of the vehicle traveling along the route 10 in the specific lane, displayed by lane marking 2b.  Additionally, each lane in which the vehicle may travel (see Wagner, Fig. 1: 2a for example) along its given navigation route and potential turns/lane changes all represent travel modes.).
Wagner does not specifically teach:
A plurality of displays; 
causing the display to display an image related to a travel mode of present of the vehicle in a color corresponding to each driving control and causes the display to display the second image in a color correlated with a color of the image related to the travel mode of present;
and wherein a color of the second image and a color of the third image indicate a color similar to the color of an image correlated with the travel model of the vehicle displayed on another display.
Nagy teaches:
The display controller causes the display to display an image related to a travel mode of present of the vehicle in a color corresponding to each driving control (Nagy, Figs. 2A-2D, Paragraph [0028], The indicator 52 indicates whether the vehicle is in manual or autonomous mode in a first or second color, respectively.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the display in Wagner by integrating the teaching of an autonomous vehicle and the mode indicator as taught by Nagy.
The motivation would be to increase driver comfort and while also maintaining driver safety (see Nagy, Paragraph [0003]).
Wagner in view of Nagy further teaches:
The display controller causes the display to display the second image in a color correlated with a color of the image related to the travel mode of present (Wagner, Paragraph [0025], The recommended lanes may be presented in white, which is correlated with a color of a travel mode, e.g. manual mode (see Nagy, Paragraph [0035]).) and
wherein a color of the second image and a color of the third image indicate a color similar to the color of an image correlated with the travel model of the vehicle (Wagner, Figs. 1-4, Paragraph [0025], The turning arrow of elements 3a-3c, as indicated in the drawings, may be white, which is a color of the third image.  Thus, the second image, i.e. the recommended lanes, and the third image, i.e. the turn signal, indicate a color similar to the color of an image correlated with the travel mode of the vehicle, e.g. white to indicate a manual driving mode (see Nagy, Paragraph [0035]).).
As per the limitations of a plurality of displays and the travel model of the vehicle displayed on another display, it would have been obvious to one of ordinary skill in the art to duplicate the displays in Wagner in view of Nagy, as a matter of engineering choice, such that there are a plurality of similar displays.  Such a modification would not change the principal operation of the system of displaying both the navigational instructions of Wagner and the travel modes of Nagy, and would thus generate predictable results.  Additionally, such a modification would not render the combination inoperable for its intended function.  See MPEP 2144.04.

Claim 7, Wagner teaches:
A computer-readable storage medium storing a program (Wagner, Paragraph [0033], It is noted that the Applicant’s specification, on Pages 11-12, defines a storage medium to be a non-transitory storage medium that does not include transitory mediums, and is therefore statutory.) for causing a computer mounted in a vehicle (Wagner, Fig. 5: 14, Paragraph [0033]) including a display unit (Wagner, Fig. 5: 15) that displays an image (Wagner, Figs. 1-4) to execute: 
displaying a first image resembling roads around a vehicle (Wagner, Figs. 1-4, The plurality of roads around the vehicle 1 are interpreted as a first image.) and a second image (Wagner, Figs. 1-4: 2a, 2b, 2, and 12, The recommended lane(s) is a second image.) resembling a recommended lane determined on the basis of a route to a destination (Wagner, Figs. 1-4: 10) set by the vehicle among the roads around the vehicle on the display (Wagner, Figs. 1-4: 2a, 2b, 2, and 12, In each respective Figure, the system displays the recommended lane to the driver.  In Fig. 1, lane instruction 2a recommends a lane or lanes based on the route 10 and upcoming maneuvering instruction 3a (see Wagner, Paragraph [0025]).); and 
displaying the second image (Wagner, Figs. 1-4: 2a, 2b, 2, and 12) and a third image (Wagner, Figs. 1-4: 3a-3c, Each Figure includes at least one maneuvering instruction, which is a third image.) guiding a course of the vehicle on the display when the vehicle has reached a second position located a predetermined distance before a first position (Wagner, Figs. 1-4: 5, Paragraph [0030], The first position is maneuvering point 5, and the system determines when the vehicle is closer than a predetermined distance from the maneuvering point 5, wherein the current position of the vehicle is thus a second position.) at which the vehicle has to make a turn in the route to the destination (Wagner, Paragraph [0030], When the vehicle is less than a predetermined distance from the maneuvering point 5, the first maneuvering instruction 3a becomes maneuvering instruction 3b and eventually 3c in Fig. 4.), and
causing the display to display the second image in a color correlated with a color of the image related to the travel mode of present (Wagner, Paragraph [0025], The recommended lane(s) for the vehicle traveling along route 10 are highlighted in white, whereas the non-recommended lanes are displayed in gray.), wherein the vehicle is controlled according to one of a plurality of different travel modes (Wagner, Paragraph [0029], A “travel mode” is interpreted consistently with the Applicant’s specification, Page 14, wherein a travel mode is defined by an event, wherein an event is an event of driving control in a route in which a recommended lane is determined.  Thus, a determination that the vehicle is traveling in a specific lane is an event, which defines the travel mode of the vehicle traveling along the route 10 in the specific lane, displayed by lane marking 2b.  Additionally, each lane in which the vehicle may travel (see Wagner, Fig. 1: 2a for example) along its given navigation route and potential turns/lane changes all represent travel modes.).
Wagner does not explicitly teach:
A computer-readable non-transitory storage medium;
a plurality of displays; 
causing the display to display an image related to a travel mode of present of the vehicle in a color corresponding to each driving control and causes the display to display the second image in a color correlated with a color of the image related to the travel mode of present;
and wherein a color of the second image and a color of the third image indicate a color similar to the color of an image correlated with the travel model of the vehicle displayed on another display.
Nagy teaches:
The display controller causes the display to display an image related to a travel mode of present of the vehicle in a color corresponding to each driving control (Nagy, Figs. 2A-2D, Paragraph [0028], The indicator 52 indicates whether the vehicle is in manual or autonomous mode in a first or second color, respectively.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the display in Wagner by integrating the teaching of an autonomous vehicle and the mode indicator as taught by Nagy.
The motivation would be to increase driver comfort and while also maintaining driver safety (see Nagy, Paragraph [0003]).
Wagner in view of Nagy further teaches:
The display controller causes the display to display the second image in a color correlated with a color of the image related to the travel mode of present (Wagner, Paragraph [0025], The recommended lanes may be presented in white, which is correlated with a color of a travel mode, e.g. manual mode (see Nagy, Paragraph [0035]).) and
wherein a color of the second image and a color of the third image indicate a color similar to the color of an image correlated with the travel model of the vehicle (Wagner, Figs. 1-4, Paragraph [0025], The turning arrow of elements 3a-3c, as indicated in the drawings, may be white, which is a color of the third image.  Thus, the second image, i.e. the recommended lanes, and the third image, i.e. the turn signal, indicate a color similar to the color of an image correlated with the travel mode of the vehicle, e.g. white to indicate a manual driving mode (see Nagy, Paragraph [0035]).).
As per the limitation of a non-transitory storage medium, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the processor and associated memory of Wagner to include a non-transitory storage medium.  Such a modification would enable the system to perform its intended functions, and would yield predictable results.  Additionally, utilizing a non-transitory storage medium would not change the principal operation of the system in Wagner.
As per the limitations of a plurality of displays and the travel model of the vehicle displayed on another display, it would have been obvious to one of ordinary skill in the art to duplicate the displays in Wagner in view of Nagy, as a matter of engineering choice, such that there are a plurality of similar displays.  Such a modification would not change the principal operation of the system of displaying both the navigational instructions of Wagner and the travel modes of Nagy, and would thus generate predictable results.  Additionally, such a modification would not render the combination inoperable for its intended function.  See MPEP 2144.04.

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683